Citation Nr: 1216767	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include consideration of both direct and secondary bases.

2.  Entitlement to service connection for a left hip disability, to include consideration of a secondary basis only.

3.  Entitlement to an initial evaluation in excess of 20 percent for residuals of injury to the left forearm.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1961 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 1992 rating decision by the Atlanta, Georgia, Regional Office (RO) and May 1994, June 2000, and May 2010 rating decisions by the Winston-Salem, North Carolina RO of the United States Department of Veterans Affairs (VA).

The July 1992 rating decision granted service connection for residuals of a left forearm disability and assigned a 10 percent evaluation, effective February 6, 1992.  The Veteran perfected an appeal regarding the evaluation.  In May 1994, the RO awarded an increased 20 percent evaluation for the left forearm injury, effective February 6, 1992.

The May 1994 rating decision also denied service connection for a left knee disability.  In June 2000, service connection for a left hip disability was denied.  Entitlement to TDIU was denied in a May 2010 decision.

The Veteran testified at a June 1999 hearing, held at the Board's Washington, DC, offices before a Veterans Law Judge.  In a December 1999 decision, the Board in pertinent part remanded the left knee and left forearm matters for further development.  When the case was returned to the Board, the Veteran was informed in February 2003 correspondence that the Veterans Law Judge who had presided over his hearing was no longer employed by the Board.  The Veteran opted for a second hearing, and the claims with regard to the left knee, left hip, and left forearm were remanded for such.

A personal hearing was held before the undersigned via videoconference from the RO in June 2003.  In a subsequent December 2003 decision, the Board again remanded the appeals for further development.  In June 2006, the Board again considered the claims, and denied service connection for left knee and hip disabilities and an increased evaluation for the left forearm disability.

The Veteran appealed the Board's June 2006 decision to the Court of Appeals for Veterans Claims (Court or CAVC), which in a March 2009 memorandum decision affirmed the denial of service connection for a left hip disability on a direct basis.  The Court remanded the question of entitlement to secondary service connection for the left hip disability.  The Court additionally vacated and remanded the decisions with respect to service connection for the left knee disability and evaluation of the left forearm disability.

Although the Court additionally indicated that the issue of entitlement to TDIU was also remanded, that matter was actually not before the Court.  TDIU had been denied in an unappealed March 2004 rating decision.  In an October 2009 decision, the Board therefore referred a newly raised claim of TDIU to the RO for appropriate action, which resulted in the May 2010 decision currently under appeal on that issue.

The October 2009 Board decision also remanded the claims with regard to the left knee, left hip and left forearm.  Those matters have now been returned for further appellate consideration.

No other issue remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Further remand is required to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left Knee and Hip

The October 2009 Board remand directed that a new VA examination be afforded the Veteran, in order to obtain a medical opinion regarding any relationship between service connected bilateral heel injuries and the currently claimed left knee and hip disabilities.

A VA examination was conducted in March 2010; the examiner opined that it was less likely than not that either left knee or left hip complaints were "secondary to" the Veteran's heel disabilities.  In October 2010, following review of the claims file, the examiner opined the left knee and hip conditions were less likely as not secondary to his in-service jump out of a second story window, in which he injured his heels.

While the October 2010 addendum is adequate with regard to the claim of direct service connection for left knee and hip disabilities, as the examiner states a clear conclusion with a supporting rationale based in the record and clinical findings, the March 2010 opinion regarding secondary service connection is not adequate.  The examiner addressed the question as one of direct causality without addressing the question of whether the service-connected bilateral heel problems aggravated the left knee and hip complaints.  Secondary service connection may be granted for the degree to which a nonservice connected disability is chronically worsened, beyond natural progression, by a service connected disability.  38 C.F.R. § 3.310.  

Further, the examiner failed to offer an adequate rationale for his opinions.  Findings regarding current heel complaints and gait properties do not address how past problems or abnormalities may have impacted the development of current disabilities.  These matters have been pending for many years, and the Veteran's medical history is relevant to the question before the examiner.  The unavailability of the claims file at the time of the initial examination, or even in close temporal proximity thereto, may have contributed to the failure to consider the full record.

On remand, a new examination is required, with medical opinions fully addressing the question of aggravation of the left knee and left hip disabilities on a secondary basis.

Left Forearm

The Veteran's left forearm disability is currently evaluated under the provisions of Diagnostic Code 8716, for neurological impairment of the left hand and wrist.  On recent examination, however, limitation of motion of the left elbow was noted.  This raises the possibility of evaluation under Code 5206, for limitation of flexion of the elbow, in combination with the evaluation under Code 8716.  Unfortunately, the record is not adequate for a determination as to whether such evaluation would be proper, or at what level.  A review of the medical evidence of record demonstrates no extensive history of limited motion, and findings of other systemic conditions, such as fibromyalgia and arthritis, which may contribute to impairment of the elbow.  Remand is required for examination of the elbow and a medical opinion regarding the relationship of any identified impairment to the service connected disability.

Moreover, the March 2010 VA neurological examination lacks specific findings regarding the movement and strength of the fingers and thumb of the left hand, which are hallmarks of the rated ulnar nerve impairment.  Findings of "mild atrophy" of the intrinsic muscles of the hand are not sufficient for a determination of the extent of impairment.  The examiner also indicated that a review of testing, particularly a 1993 EMG report, apparently contained in the claims file would have been helpful to his assessment of the claim.  On remand, examination for specific findings related to the applicable evaluation criteria is required.

Further, such findings are relevant to the potential application of Code 5206; the rating schedule specifically provides that if an evaluation is assigned under such Code, impairments of individual or multiple fingers may be compensated separately.  While such evaluations would be alternative to the rating under Code 8716, to avoid pyramiding under 38 C.F.R. § 4.14, possible advantage to the Veteran must be considered.

Possible extraschedular revaluation under 38 C.F.R. § 3.321 also must be addressed with specificity on remand, as per the directives of the Court.

Finally, updated VA treatment records must be obtained.  Records from the VA medical centers (VAMCs) in Durham, and Salisbury, North Carolina, were associated with the claims file following the October 2009 Board remand.  Handwritten notes on these indicate that "more records" were available in the system, but had not been produced.  No reason for the apparent failure to obtain potentially relevant VA records is provided.

TDIU

Entitlement to TDIU is dependent upon a determination of the impact of service connected disabilities upon the Veteran's ability to obtain or retain substantially gainful employment.  TDIU is therefore inextricably intertwined with the still pending claims for increased evaluation and service connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Adjudication of TDIU entitlement must be deferred until the other issues are addressed.

Moreover, it does not appear the Veteran has filed an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which contains information important to a claim for TDIU.  The Veteran should be offered an opportunity to supply such.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete, updated VA treatment records from VAMC Durham and VAMC Salisbury, and from all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2009 to the present.

If such records are unavailable, or are associated with the file through the Virtual VA electronic system, such should be noted in the claims file.

2.  Schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination.  

a) The examiner must identify all current diagnoses and disabilities of the left knee and left hip.  The examiner must opine as to whether it is at least as likely as not any such conditions are caused or aggravated by service-connected bilateral heel disabilities.  In this context, aggravated means worsened beyond the natural progression of the disease.

b)  The examiner must identify all current diagnoses and disabilities of the left elbow.  The examiner must opine as to whether any such condition is at least as likely as not related to (part of, caused by, or aggravated by) the service connected left forearm injury.  The examiner must fully describe the extent of any left elbow impairment, to include measured ranges of motion.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for VA peripheral nerves and hand examinations.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe in full the function of the hand and digits, individually and as a unit.  The examiner must comment specifically on: any flexor contraction of ring and little fingers; any atrophy in dorsal interspace and thenar and hypothenar eminences; any loss of extension of ring and little fingers, any inability to spread the fingers (or reverse) or adduct the thumb; or any weakened flexion of wrist.  The degree of motion of the fingers vis-a-vis the palm must also be noted.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  The AMC/RO should specifically consider whether referral for consideration of an extraschedular rating for the residuals of the left forearm is warranted under 38 C.F.R. § 3.321(b).  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


